Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-20921-CIV-ALTONAGA/Goodman

   GOVERNMENT EMPLOYEES
   INSURANCE CO.; et al.,

          Plaintiffs,
   v.

   DG ESTHETIC AND THERAPY
   CENTER, INC.; et al.,

         Defendants.
   ______________________________/

                                              ORDER

          THIS CAUSE came before the Court on Plaintiffs, Government Employees Insurance Co.,

   GEICO Indemnity Co., GEICO General Insurance Company, and GEICO Casualty Co.’s

   (collectively “GEICO[’s]”) Motion for Summary Judgment Against Defendant Beacon Healthcare

   Center, Inc. [ECF No. 91], submitted contemporaneously with a Statement Pursuant to Local Rule

   56.1 [ECF No. 92] (“Pls.’ Facts”) and Exhibits in Support [ECF No. 93]. Defendant, Beacon

   Healthcare Center, Inc., filed a Response and Memorandum of Law in Opposition [ECF No. 96]

   (“Response”) and an Amended Statement of Material Facts in Opposition [ECF No. 97] (“Def.’s

   Facts”). Plaintiffs filed a Reply [ECF No. 99], to which Defendant filed a Sur-Reply [ECF No.

   105]. The Court has carefully considered the parties’ written submissions, the record, and

   applicable law. For the following reasons, the Motion is denied.

                                      I.      BACKGROUND

          A.      Introduction

          This case arises from allegedly unlawful personal injury protection (“PIP”) insurance

   billing for healthcare services. GEICO brought this action against a series of healthcare clinics
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 2 of 18
                                                   CASE NO. 18-20921-CIV-ALTONAGA/Goodman


   and individuals, alleging they engaged in pervasive billing fraud and provided “medically

   unnecessary, illusory, unlawful, and otherwise unreimbursable health care services, including

   initial examinations, follow-up examinations, and physical therapy services” to Florida automobile

   accident   victims    eligible   for   coverage     under    GEICO’s      PIP    insurance    policies.

   (Amended Complaint [ECF No. 48] ¶ 1).

           The relevant parties here are the “Beacon Defendants,” who allegedly carried out the no-

   fault insurance fraud scheme at Beacon Healthcare Center, Inc. (“Beacon”). 1 Beacon is the clinic

   where the healthcare services were performed. (See id. ¶ 3(i)). Defendant Rayxel Herrera is

   Beacon’s owner and sole shareholder. (See id. ¶ 3(ii)). Defendant Michael W. Formisano, M.D.

   is a physician GEICO claims “falsely purported to serve” as Beacon’s medical director.

   (Id. ¶ 3(iii)). Defendant Maira L. Guerra is a licensed massage therapist who performed allegedly

   unlawful physical therapy services at Beacon. (See id. ¶ 3(v)).

          Between 2016 and 2018, GEICO paid Beacon $36,381.33 in PIP claims. (See Pls.’ Facts

   ¶ 4). Beacon has also billed GEICO for $100,000.00 or more in PIP claims that remain unpaid.

   (See id. ¶ 5). Beacon and Herrera are presently attempting to collect on this billing in proceedings

   in county court. (See id.). Meanwhile, GEICO brought the present action “seek[ing] –– among

   other things –– a declaration that Beacon is not eligible to collect on any of its outstanding PIP

   claims because of its pervasive fraud and violations of Florida law.” (Id. (alteration added)).

          The Amended Complaint asserts the following claims against Beacon: Declaratory

   Judgment (Count I) (see id. ¶¶ 724–31); violation of the Florida Deceptive and Unfair Trade


   1
     GEICO seeks summary judgment only as to Beacon. Defendant Rayxel Herrera filed a suggestion of
   bankruptcy, and the case is stayed against her. (See Order [ECF No. 88]). Defendant Michael W.
   Formisano is in default. (See Clerk’s Entry of Default [ECF No. 80]). GEICO does not move for summary
   judgment as to Maira L. Guerra because questions of fact remain regarding her involvement in the scheme.
   (See Mot. 1 n.1). GEICO has resolved its claims with all other Defendants in the case. (See id.).


                                                      2
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 3 of 18
                                                      CASE NO. 18-20921-CIV-ALTONAGA/Goodman


   Practices Act (“FDUTPA”) (Count XVI) (see id. ¶¶ 836–44); common law fraud (Count XVIII)

   (see id. ¶¶ 852–57); and unjust enrichment (Count XIX) (see id. ¶¶ 858–63). Some of the facts –

   disputed and undisputed – relevant to the present Motion are set forth below.

           B.      Patient Examinations

           GEICO insureds receive an initial examination when first seeking treatment at Beacon.

   (See Pls.’ Facts ¶ 9). Formisano purportedly performed all the initial examinations of GEICO

   insureds at Beacon, which were later billed to GEICO under CPT code 99204. 2 (See id. ¶¶ 10–

   11). Although Beacon billed for Formisano’s initial examinations using this code, “the putative

   examinations did not meet any of the requirements” for use of the code “and falsely inflated the

   level of PIP reimbursement to Beacon.” (Id. ¶¶ 14–15). Beacon does not dispute the charges were

   upcoded. (See id.; see Def.’s Facts ¶ 15).

             The same occurred with the insureds’ follow-up examinations. Formisano personally

   performed the examinations, which Beacon billed to GEICO under CPT codes 99213 and 99214.

   (See Pls.’ Facts ¶¶ 16–17). GEICO contends these examinations also did not meet any of the

   requirements for use of those codes. (See id. ¶ 22).

           C.      “Physical Therapy” Services

           After these preliminary examinations, insureds returned to Beacon for recurring healthcare

   services. (See id. ¶ 23). These “putative physical therapy services” included “hot/cold packs,

   mechanical traction, infrared therapy, contrast baths, ultrasound therapy, neuromuscular

   reeducation, hydro-bed therapy, therapeutic exercises, manual therapy, therapeutic activities, and

   electrical stimulation.” (Id.).


   2
    Beacon generally billed for its healthcare services using “current procedural technology,” or “CPT” codes.
   (See Pls.’ Facts ¶ 6). CPT codes are standard billing codes used by healthcare providers throughout the
   United States. (See id.). Each code is used to bill for a specific healthcare service and the use of each code
   represents the underlying service was performed consistent with applicable standards. (See id. ¶ 7).

                                                         3
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 4 of 18
                                                 CASE NO. 18-20921-CIV-ALTONAGA/Goodman


          The physical therapy services Beacon billed to GEICO were not performed or supervised

   by licensed physical therapists or physicians. (See id. ¶ 25). Rather, all physical therapy services

   were performed by unsupervised massage therapists, including Guerra. (See id.). Beacon falsely

   represented in the billing submitted to GEICO that Formisano was supervising the physical therapy

   services. (See id. ¶ 28). “In fact, Formisano neither personally performed, nor directly supervised,

   any of the purported physical therapy services at Beacon.” (Id. ¶ 29).

          GEICO also claims the putative physical therapy services were medically unnecessary,

   given (1) GEICO insureds received substantially-identical physical therapy treatment plans not

   tailored to each patient’s individual circumstances, and (2) the unsupervised massage therapists

   who performed the therapy services were not qualified to develop or implement these treatment

   plans on their own. (See id. ¶ 30). Beacon disputes these facts, stating “the therapists did not

   implement a therapy plan on their own; the therapist[s] instead provided the therapy that was

   prescribed by the physician and adjusted the treatment as needed depending on the patient’s

   condition.” (Def’s. Facts ¶¶ 30–31 (alteration added)).

          D.      Beacon’s Medical Director

          Formisano’s role as Beacon’s medical director is one of the main points of contention in

   this case. Formisano purportedly served as Beacon’s medical director from 2016 to 2018.

   (See Pls.’ Facts ¶ 34). During this period, he simultaneously served as medical director at

   numerous other healthcare clinics. (See id. ¶ 37). Not surprisingly, he was “barely” at Beacon,

   reportedly spending “only one afternoon each month” performing his medical director duties at

   Beacon. (Id. ¶ 39). Formisano reportedly spent between six to ten hours every week at Beacon

   examining patients. (See id. ¶ 40).




                                                    4
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 5 of 18
                                                  CASE NO. 18-20921-CIV-ALTONAGA/Goodman


          The parties disagree whether Formisano adequately fulfilled his role as Beacon’s medical

   director. GEICO claims during his deposition in December 2018, Formisano was unable to

   articulate the duties of a healthcare clinic medical director and accurately identify Guerra and other

   Beacon employees. (See Pls.’ Facts ¶ 42 (citing Tr. of Dep. of Michael W. Formisano [ECF No.

   93-3] (“Formisano Dep.”))). Beacon offers several affidavits in response, including one executed

   by Formisano in February 2019. (See Def.’s Facts ¶ 42 (citing Aff. of Michael Formisano M.D.

   [ECF No. 96-3] (“Formisano Aff.”) ¶¶ 23, 26)). In his affidavit, Formisano explains he had trouble

   recalling the information asked during his deposition due to a “lapse in memory” caused by a slip

   and fall accident he suffered. (Formisano Aff. ¶¶ 23, 26).

          GEICO also contends Formisano failed to ensure the healthcare practitioners at Beacon

   were appropriately licensed to perform physical therapy services. (See Pls.’ Facts ¶ 43). Beacon

   disagrees, pointing to Formisano’s statement he was indeed aware the practitioners who worked

   at Beacon were licensed as massage therapists, and not as physical therapists. (See Def.’s Facts ¶

   43 (citing Formisano Aff. ¶¶ 25–26)). Formisano explains it was his “understanding then (as it is

   now) that massage therapists can lawfully perform the physical therapy that was being rendered at

   the facility since it is part of or incidental to their massage therapy practice.” (Formisano Aff. ¶

   25).

          GEICO also asserts “Formisano either did not conduct systematic reviews of Beacon’s

   billing to ensure that the billing was not fraudulent or unlawful, or else did perform systematic

   reviews of Beacon’s billing and failed to take any action regarding Beacon’s fraudulent and

   unlawful billing.”    (Pls.’ Facts ¶ 44).    GEICO states Formisano (1) permitted Beacon to

   misrepresent the nature and extent of his purported examinations; (2) billed for physical therapy

   services unlawfully performed by massage therapists; (3) falsely represented the services had been



                                                     5
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 6 of 18
                                                   CASE NO. 18-20921-CIV-ALTONAGA/Goodman


   personally performed or supervised by him; and (4) allowed Beacon to bill for medically

   unnecessary treatments for insureds. (See id. ¶¶ 44, 46). Beacon categorically disputes these facts.

   (See Def.’s Facts ¶¶ 44, 46).

          Formisano’s level of involvement in supervising Beacon’s billing practices is unclear on

   this record. Formisano was not familiar with CPT codes (see Pls.’ Facts ¶ 45), and initially testified

   he “never looked at medical bills . . . ” (id. ¶ 47 (quoting Formisano Dep. 86:6) (alteration added)).

   But Formisano later recanted this in his affidavit, stating “I am now certain that I did see the bills

   and that I checked them to determine if there is an objective indication of fraud . . . .” (Formisano

   Aff. ¶ 21 (alteration added)).

                                      II.     LEGAL STANDARD

          Summary judgment is rendered if the pleadings, the discovery and disclosure materials on

   file, and any affidavits show there is no genuine issue as to any material fact and the movant is

   entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a), (c). An issue of fact is “material”

   if it might affect the outcome of the case under the governing law. See Anderson v. Liberty Lobby,

   Inc., 477 U.S. 242, 248 (1986). It is “genuine” if the evidence could lead a reasonable jury to find

   for the non-moving party. See id.; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

   U.S. 574, 587 (1986).

          At summary judgment, the moving party has the burden of proving the absence of a genuine

   issue of material fact, and all factual inferences are drawn in favor of the non-moving party.

   See Allen v. Tyson Foods Inc., 121 F.3d 642, 646 (11th Cir. 1997). Courts must consider the entire

   record and not just the evidence singled out by the parties. See Clinkscales v. Chevron U.S.A.,

   Inc., 831 F.2d 1565, 1570 (11th Cir. 1987).




                                                     6
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 7 of 18
                                                 CASE NO. 18-20921-CIV-ALTONAGA/Goodman


           If there are any factual issues, summary judgment must be denied and the case proceeds to

   trial. See Whelan v. Royal Caribbean Cruises Ltd., No. 1:12-CV-22481, 2013 WL 5583970, at *2

   (S.D. Fla. Aug. 14, 2013) (citing Envtl. Def. Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981)).

   Even when the parties “agree on the basic facts, but disagree about the inferences that should be

   drawn from these facts[,]” summary judgment “may be inappropriate.” Id. (alteration added;

   citation omitted). “If reasonable minds might differ on the inferences arising from undisputed

   facts, then . . . [c]ourt[s] should deny summary judgment.” Id. (alterations added; citations

   omitted). Additionally, courts cannot weigh conflicting evidence. See Skop v. City of Atlanta,

   Ga., 485 F.3d 1130, 1140 (11th Cir. 2007) (quoting Carlin Commc’n, Inc. v. S. Bell Tel. & Tel.

   Co., 802 F.2d 1352, 1356 (11th Cir. 1986)).

                                          III.    ANALYSIS

           The Court first sets forth the applicable statutory and regulatory framework, and then turns

   to Plaintiffs’ claims.

           A.      Florida’s Motor Vehicle No-Fault Law

           Florida’s Motor Vehicle No-Fault Law (“No-Fault Law”) requires automobile insurers to

   provide PIP coverage to victims of motor vehicle accidents “for reasonable, necessary, related and

   lawful treatment, without regard to fault.” State Farm Mut. Auto. Ins. Co. & State Farm Fire &

   Cas. Co. v. B&A Diagnostic, Inc., 145 F. Supp. 3d 1154, 1163 (S.D. Fla. 2015) (citing Fla. Stat.

   §§ 627.730–627.7405). Covered medical benefits include reimbursement only for “services and

   care that are lawfully provided, supervised, ordered or prescribed . . . .”           Fla. Stat. §

   627.736(1)(a)(1) (alteration added). In the context of the No-Fault Law, “lawful” or “lawfully”

   means “in substantial compliance with all relevant applicable criminal, civil, and administrative

   requirements of state and federal law related to the provision of medical services or treatment.”



                                                    7
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 8 of 18
                                                   CASE NO. 18-20921-CIV-ALTONAGA/Goodman


   Id. § 627.732(11).

                 i.     Billing and Reimbursement

          As relevant here, under the No-Fault Law insurers are not required to pay a claim (1) for

   any service or treatment that was not lawful at the time rendered; (2) to any person who knowingly

   submits a false or misleading statement relating to the claim; (3) with respect to a bill that does not

   substantially meet the statute’s billing requirements (including requirements as to valid licensure

   of entities providing services); or (4) for any service or treatment that is upcoded. See id.

   § 627.736(5)(b). “Upcoding” is “an action that submits a billing code that would result in payment

   greater in amount than would be paid using a billing code that accurately describes the services

   performed.” Id. § 627.732(14).

          To satisfy the statute’s billing requirements, service providers must properly complete and

   submit applicable Centers for Medicare and Medicaid Services (“CMS”) billing forms; use proper

   CPT codes; and ensure statements of medical services do not include charges for services provided

   by an entity without valid licensure to perform such services. See id. § 627.736(5)(d).

          Additionally, to be eligible for PIP reimbursement, healthcare services must be medically

   necessary. See id. § 627.736(1)(a). To be “medically necessary,” the underlying healthcare service

   must be (a) provided in accordance with generally accepted standards of medical practice; (b)

   clinically appropriate in terms of type, frequency, extent, site, and duration; and (c) not primarily

   for the convenience of the patient, physician, or other healthcare provider. See id. § 627.732(2).

          The No-Fault Law specifically precludes reimbursement for massage therapy.

   Reimbursable medical benefits “do not include massage . . . regardless of the person, entity, or

   licensee providing massage . . . and a licensed massage therapist . . . may not be reimbursed for

   medical benefits under this section.” Id. § 627.736(1)(a)(5) (alterations added).



                                                     8
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 9 of 18
                                                  CASE NO. 18-20921-CIV-ALTONAGA/Goodman


                ii.   Massage and Physical Therapy

          Insurers are not required to pay a claim for medical services performed by a person or entity

   not validly licensed to perform those services. See id. § 627.736(5)(b)(1)(d) & 5(d); B&A

   Diagnostic, Inc., 145 F. Supp. 3d at 1163.

          The practice of physical therapy generally requires licensure under the Physical Therapy

   Act, Florida Statute sections 486.011–486.182. The Physical Therapy Act contains one narrow

   exception to this requirement:

          No provision of [the statute] shall be construed to prohibit any person licensed in
          this state from using any physical agent as a part of, or incidental to, the lawful
          practice of her or his profession under the statutes applicable to the profession of
          chiropractic physician, podiatric physician, doctor of medicine, massage therapist,
          nurse, osteopathic physician or surgeon, occupational therapist, or naturopath.

   Fla. Stat. § 486.161(1) (alteration and emphasis added). The parties dispute the purpose of this

   provision –– a critical question to resolving the issues raised in the Motion.

          As aptly described in a well-reasoned decision in a similar case involving GEICO and

   Beacon’s current counsel, Beacon interprets this section of the statute “as a wholesale exemption

   from the physical therapy licensing requirements for certain enumerated professionals, including

   massage therapists.” Gov’t Emps. Ins. Co. v. Quality Diagnostic Health Care, Inc., No. 18-20101-

   CIV, 2019 WL 1383654, at *6 (S.D. Fla. Feb. 26, 2019) (internal record citation omitted). Beacon

   claims this exception allows unsupervised massage therapists to practice physical therapy without

   a license if they provide physical therapy services as incidental to the lawful practice of massage.

   (See Resp. ¶¶ 9–14). Not so.

          The Court adopts the reasoning in Quality Diagnostic Health Care, Inc.:

          [Florida Statute section] 486.161(1) allows professionals licensed in enumerated
          areas to continue to perform medical services already covered under their
          professional license, notwithstanding the fact that the use of physical agents as part
          of those medical services also constitutes the “practice of physical therapy” under

                                                    9
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 10 of 18
                                                  CASE NO. 18-20921-CIV-ALTONAGA/Goodman


          the Physical Therapy Act. Contrary to Defendants’ position, [section] 486.161(1)
          is not an unfettered right for these enumerated professionals to practice physical
          therapy outside of their professional license; it is an exemption to allow these
          professionals the full use of their professional license, despite the fact certain
          services they may perform under their professional license are also regulated as the
          “practice of physical therapy.”

   Quality Diagnostic Health Care, Inc., 2019 WL 1383654, at *7 (alterations added).

          Beacon’s interpretation of the exception — that as lopong as physical therapy is incidental

   to the lawful practice of massage, unsupervised massage therapists do not need a license to engage

   in physical therapy — conflicts with the language and purpose of the statute. As the undersigned

   noted at the Hearing on Defendant’s Motion to Dismiss, Beacon’s interpretation of the exception

   “would turn the whole statute and statutory framework on its head . . . [and] render so many

   provisions meaningless.” (Mot. Hr’g Tr. [ECF No. 40] 20:16–18 (alterations added)).

          Certainly, Beacon is correct that it is not unlawful for unsupervised massage therapists to

   practice some limited forms of physical therapy, i.e, using “physical agents,” as incidental to their

   practice of massage. (See Resp. 4–5). But to the extent these services are performed without

   supervision by another licensed medical professional, they constitute massage, rather than physical

   therapy. See Quality Diagnostic Health Care, Inc., 2019 WL 1383654, at *7.

          B.      The Health Care Clinic Act: Medical Director Requirement

          In 2003, the Florida legislature enacted the Health Care Clinic Act (the “HCCA”) to

   improve the regulation of health care clinics throughout the state. See Fla. Stat. § 400.990. The

   purpose of the HCCA “is to provide for the licensure, establishment, and enforcement of basic

   standards for health care clinics and to provide administrative oversight by the Agency for Health

   Care Administration.” Id. § 400.990(2). As part of this comprehensive plan for oversight and

   consumer cost reduction, the HCCA requires health care clinics to appoint a medical director. See

   id. § 400.9935(1) (clinics owned by non-licensed individuals shall “appoint a medical director who

                                                    10
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 11 of 18
                                                   CASE NO. 18-20921-CIV-ALTONAGA/Goodman


   shall agree in writing to accept legal responsibility for [certain] activities on behalf of the clinic.”

   (alteration added)). The general responsibilities of the medical director include the review of

   patient referral contracts and supervision over and compliance with statutory recordkeeping

   requirements. See id. Medical directors are also required to systematically review clinic billings

   to ensure they are lawful and ensure health care practitioners at the clinic are appropriately

   licensed. See id.

          Importantly here, “[a] charge or reimbursement claim made by or on behalf of a clinic that

   is . . . operating in violation of this part, regardless of whether a service is rendered or whether the

   charge or reimbursement claim is paid, is an unlawful charge and is noncompensable and

   unenforceable.” Id. § 400.9935(3) (alterations and emphasis added).

          C.      Plaintiffs’ Claims

          Having outlined the applicable statutory framework, the Court now turns to Plaintiffs’

   claims. GEICO argues summary judgment in its favor is proper for three principal reasons: Beacon

   indisputably (1) misrepresented the nature and extent of patient examinations it billed to GEICO;

   (2) billed for unlawful physical therapy services; and (3) lacked a legitimate medical director. (See

   Mot. 13–16).

          As to the first reason, Beacon does not contest GEICO’s assertion that Beacon’s billing for

   initial and follow-up patient examinations was littered with several misrepresentations.

   (See generally Pls.’ Facts ¶¶ 9–22). Still, these examinations only represent one portion of the

   entirety of PIP billing Beacon submitted to GEICO. And even if Beacon failed to comply with

   several billing requirements under the No-Fault Law, GEICO does not proffer any conclusive

   authority indicating billing misrepresentations alone support a finding, as a matter of law, that

   Beacon was operating unlawfully.



                                                     11
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 12 of 18
                                                     CASE NO. 18-20921-CIV-ALTONAGA/Goodman


          Moreover, as discussed above, at least some services provided by the massage therapists

   may have been lawful “as a part of, or incidental to” the practice of massage, even if they are not

   necessarily reimbursable under the No-Fault Law. Quality Diagnostic Health Care, Inc., 2019

   WL 1383654, at *7 (stating that, to the extent a massage therapist lawfully performed any services

   without supervision by a licensed medical professional, “such services could only have been

   massage therapy services pursuant to his massage therapy license, which are no longer allowed

   PIP reimbursement . . . .” (alteration added)).

          Even if the three bases advanced by GEICO were conclusively established by undisputed

   facts, which the Court finds they are not, they would be insufficient to support a finding that

   Beacon was operating unlawfully, especially where the parties squarely disagree on whether the

   HCCA was violated. The parties’ substantial dispute concerning Formisano’s role as Beacon’s

   medical director and Beacon’s compliance with Florida law forecloses the entry of summary

   judgment in Plaintiffs’ favor. Nevertheless, the Court examines whether summary judgment is

   appropriate as to any of Plaintiffs’ individual claims below.

                  i.      Count I: Declaratory Judgment

          GEICO seeks a declaratory judgment “that Beacon has no right to receive payment on any

   pending bills submitted to GEICO because of the fraud and violations of Florida law alleged in the

   Amended Complaint.” (Mot. 17). In Florida, insurers may “pursue a declaratory action which

   requires a determination of the existence or nonexistence of a fact upon which the insurer’s

   obligations under an insurance policy depend.” B&A Diagnostic, Inc., 145 F. Supp. 3d at 1166

   (quoting Higgins v. State Farm Fire & Cas. Co., 894 So. 2d 5, 12 (Fla. 2004)) (internal quotation

   marks omitted). “Courts find this remedy appropriate when an insurer seeks to be excused from

   making payments to a clinic that operates unlawfully.” Id. (citations omitted).



                                                      12
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 13 of 18
                                                      CASE NO. 18-20921-CIV-ALTONAGA/Goodman


           As stated, a conclusive finding Beacon operated unlawfully is impossible with the current

   record, which is brimming with disputes of fact and conflicting evidence. True enough, the record

   does show Beacon failed to comply with the billing requirements in the No-Fault Law in several

   respects; for example, Beacon used improper CPT codes (see Pls.’ Facts ¶¶ 14–15), upcoded

   charges (see id.), and billed for “physical therapy” services performed by unsupervised masseuses

   (see id. ¶ 25). But genuine disputes of fact remain on the issue whether Beacon billed for services

   it did not render (see id. ¶ 29) and whether Beacon billed for medically unnecessary services (see

   id. ¶ 30).

           The record is also replete with disputes of fact whether Beacon violated the HCCA. The

   parties dispute whether Formisano was a legitimate medical director and fulfilled his role as

   required by the HCCA. (See Pls.’ Facts ¶¶ 42–47; Def.’s Facts ¶¶ 42–47). GEICO submits as

   evidence Formisano’s deposition testimony. (See generally Formisano Dep.). In opposition,

   Beacon points to Formisano’s affidavit, executed several months after his deposition.

   (See generally Formisano Aff.).         GEICO argues Formisano’s affidavit “contravenes various

   aspects of [Formisano’s] deposition testimony.” (Reply 3 n.3 (alteration added)).

           GEICO urges the Court to ignore Formisano’s affidavit 3 and accept GEICO’s facts, or

   alternatively, weigh his contradicting testimony. These things the Court will not do. To the extent




   3
    In its Reply, GEICO argues the Court should not consider Formisano’s post-default affidavit, because a
   defaulting defendant “loses his standing in court, is not entitled to appear in the case in any way, cannot
   adduce evidence, and cannot be heard at the final hearing.” (Reply 4 (citing Halpin v. David, No.
   4:06cv457, 2008 U.S. Dist. LEXIS 107689 (N.D. Fla. Dec. 8, 2008), report and recommendation adopted,
   4:06cv457, 2009 U.S. Dist. LEXIS 17341 (N.D. Fla. Feb. 19, 2009))).

   The Court is not persuaded. Even if, as GEICO contends, a party in default loses his standing in court,
   nothing in GEICO’s case law suggests the loss of standing extends beyond a defendant’s own liability in
   the case and renders him unable to give testimony for the benefit of another party. See id. Here, the affidavit
   is offered not by Formisano, but by Beacon, who has properly appeared in the action and is not in default.
   The Court thus considers the affidavit in resolving the Motion.

                                                         13
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 14 of 18
                                                 CASE NO. 18-20921-CIV-ALTONAGA/Goodman


   Formisano’s testimony is inconsistent, “[i]t is the responsibility of the ultimate finder of fact to

   weigh the evidence and make the appropriate credibility determinations.” Harris v. Shelby Cty.

   Bd. of Educ. 99 F.3d 1078, 1084 (11th Cir. 1996) (alteration added; citations omitted).

          The competing evidence and conflicting submissions show numerous factual issues remain

   regarding Formisano’s role as medical director, which has significant bearing on whether Beacon

   violated the HCCA. Because the Court cannot weigh conflicting evidence to resolve disputed

   facts, summary judgment on Count I is denied. See Skop, 485 F.3d at 1140 (citations omitted).

                  ii.     Count XVI: the FDUTPA

          GEICO also seeks entry of summary judgment on its FDUTPA claim. To establish a claim

   under the FDUTPA, GEICO must show (1) a deceptive act or unfair practice; (2) causation; and

   (3) actual damages. See State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., Inc., 103 F.

   Supp. 3d 1343, 1354 (S.D. Fla. 2015) (citation omitted). “A deceptive act or practice is one that

   is likely to mislead consumers and an unfair practice is one that offends established public policy

   and one that is immoral, unethical, oppressive, unscrupulous or substantially injurious to

   consumers.” Id. (internal quotation marks and citation omitted).

          GEICO argues Beacon engaged in “deceptive acts” by “upcoding examination charges,

   billing for physical therapy services performed by unsupervised masseuses, and then falsely

   representing that Formisano directly supervised the services.” (Reply 7). GEICO also contends

   Beacon engaged in “unfair practices” by billing in violation of the HCCA’s medical director

   requirements, the No-Fault Law’s PIP billing standards, and physical therapy licensing laws.

   (See id.; see also Mot. 19). As noted, however, issues of material fact remain as to many of these

   alleged misrepresentations and unfair practices.

          Crucially, whether Beacon violated the HCCA by failing to have a legitimate medical



                                                   14
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 15 of 18
                                                      CASE NO. 18-20921-CIV-ALTONAGA/Goodman


   director is a material fact in dispute. (See Pls.’ Facts ¶¶ 42–47; Def.’s Facts ¶¶ 42–47). It follows

   that whether Beacon was operating unlawfully, and thus submitting PIP bills in contravention of

   the HCCA, are also in dispute.

            Additionally, even though Beacon failed to comply with several of the No-Fault Law’s

   billing requirements, 4 genuine disputes of fact exist as to whether Beacon billed for services it did

   not render (see Pls.’ Facts ¶ 29; Def’s Facts ¶ 29), and whether Beacon billed for medically

   unnecessary services (see Pls.’ Facts ¶ 30; Def.’s Facts ¶ 30).

            GEICO nonetheless insists “federal courts in Florida have granted summary judgment to

   plaintiff-insurers on FDUTPA claims under analogous circumstances,” relying on State Farm

   Mutual Automobile Insurance Company v. First Care Solution, Inc., 232 F. Supp. 3d 1257 (S.D.

   Fla. 2017), and Medical Service Center of Florida, 103 F. Supp. 3d at 1343. (Mot. 21). 5 Neither

   case is persuasive. In both cases, the courts granted summary judgment on FDUTPA claims where

   there were no disputes of fact that defendants had violated the HCCA and unlawfully operated

   medical clinics. See First Care Sol., Inc., 232 F. Supp. at 1268–69; see also Med. Serv. Ctr. of

   Fla., 103 F. Supp. 3d at 1354–55. Here, in contrast, genuine disputes of fact remain whether

   Beacon violated the HCCA and was engaged in unfair and deceptive acts and practices.

            Accordingly, summary judgment on GEICO’s FDUTPA claim is inappropriate. See State

   Farm Mut. Auto. Ins. Co. v. Performance Orthapaedics & Neurosurgery, LLC, 315 F. Supp. 3d

   1291, 1308 (S.D. Fla. 2018) (declining to grant summary judgment on FDUTPA claim when issues

   of fact regarding deceptive acts and unfair practices remained).


   4
     For example, it is undisputed Beacon used improper CPT codes (see Pls.’ Facts ¶ 14–15), upcoded charges
   (see id.), and billed for “physical therapy” services performed by unlicensed and unsupervised masseuses
   (id. ¶ 25).
   5
      In a pattern pervasive throughout Beacon’s briefing, Beacon fails to address GEICO’s argument on this
    issue. (See generally Resp.). In fact, Beacon barely sets forth a single cogent argument with a basis in law.

                                                         15
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 16 of 18
                                                  CASE NO. 18-20921-CIV-ALTONAGA/Goodman


                  iii.    Count XVIII: Common Law Fraud

          GEICO also contends it is entitled to summary judgment against Beacon for common law

   fraud. The elements of common law fraud under Florida law are: “(1) a false statement of fact;

   (2) known by the person making the statement to be false at the time it was made; (3) made for the

   purpose of inducing another to act in reliance thereon; (4) action by the other person in reliance on

   the correctness of the statement; and (5) resulting damage to the other person.” State Farm Mut.

   Auto. Ins. Co. v. Altamonte Springs Diagnostic Imaging, Inc., No. 6:11-cv-1373, 2011 WL

   6450769, at *4 (M.D. Fla. Dec. 21, 2011) (citing Gandy v. Trans World Comput. Tech. Grp., 787

   So. 2d 116, 118 (Fla. 2d DCA 2001) (other citations omitted)).

          As GEICO itself acknowledges, generally “the issue of fraud is not properly the subject of

   summary judgment, because a resolution of the issues involved requires an exploration of the

   relevant facts and circumstances, and thus a court can seldom determine the presence of fraud

   absent a trial or evidentiary hearing.” State Farm Mut. Auto. Ins. Co. v. Weiss, 410 F. Supp. 2d

   1146, 1159 (M.D. Fla. 2006) (citing Robinson v. Kalmanson, 882 So. 2d 1086, 1088 (Fla. 5th DCA

   2004) (other citation omitted)). “This is because the questions of actual misrepresentation, intent,

   knowledge, and reliance all turn on factual determinations, which are often based on circumstantial

   evidence.” Id. (citations omitted); see also Inter-Tel, Inc. v. W. Coast Aircraft Eng’g, Inc., No.

   8:04cv-02224, 2006 WL 3335050, at *8 (M.D. Fla. Nov. 16, 2006) (Because “questions of actual

   misrepresentation, intent, knowledge, and reliance are subjective, fraud can almost never be the

   successful subject of a motion for summary judgment.” (citations omitted)).

          Undeterred by the case law disfavoring summary judgment on fraud claims, GEICO argues

   Beacon “made numerous categories of misrepresentations in the PIP billing it submitted or caused

   to be submitted to GEICO, and GEICO paid the PIP charges in reliance on those



                                                    16
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 17 of 18
                                                   CASE NO. 18-20921-CIV-ALTONAGA/Goodman


   misrepresentations.” (Mot. 21). While Beacon made several misrepresentations in its PIP billing

   — for example, through its improper use of CPT codes and statements about Formisano’s

   supervision of therapy services — questions of fact remain on the other elements of fraud. One

   such material fact in dispute is Formisano’s knowledge of the meaning of CPT codes. (See Pls.’

   Facts ¶ 21; Def.’s Facts ¶ 21). GEICO’s reliance on the alleged misrepresentations is also in

   dispute. (See Resp. 10).

          At a minimum, disputed issues of fact as to knowledge, intent, and reliance remain.

   Accordingly, summary judgment on GEICO’s fraud claim is denied. See Inter-Tel, Inc., 2006 WL

   3335050, at *8 (declining to grant plaintiff’s motion for summary judgment where material issues

   of fact remained on at least one element of fraud).

                  iv.     Count XIX: Unjust Enrichment

          Finally, GEICO seeks summary judgment on its unjust enrichment claim. To state

   a claim of unjust enrichment under Florida law, a plaintiff must prove three elements: “(1) the

   plaintiff has conferred a benefit on the defendant; (2) the defendant voluntarily accepted and

   retained that benefit; and (3) the circumstances are such that it would be inequitable for the

   defendants to retain it without paying the value thereof.” Virgilio v. Ryland Grp., Inc., 680 F.3d

   1329, 1337 (11th Cir. 2012) (citation omitted).

          “[C]ourts have found a cause of action for unjust enrichment appropriate when a service

   provider ‘accepts and retains benefits that it is not legally entitled to receive in the first place.’”

   B&A Diagnostic, Inc., 145 F. Supp. 3d at 1165 (quoting Silver Star Health and Rehab, 739 F. 3d

   at 584) (alteration and emphasis added; other citations omitted). Here the parties dispute whether

   Beacon violated the HCCA and thus accepted and retained benefits Beacon was not legally entitled

   to receive. As the Court has discussed at length, given the disputed facts, it is not clear that



                                                     17
Case 1:18-cv-20921-CMA Document 111 Entered on FLSD Docket 04/19/2019 Page 18 of 18
                                                     CASE NO. 18-20921-CIV-ALTONAGA/Goodman


   “[b]ased on [Beacons’] unlawful conduct, [GEICO] paid claims which it was statutorily entitled

   to deny.” Id. (alterations added).

            Once again, GEICO points to case law where courts “have granted summary judgment on

   unjust enrichment claims under analogous circumstances.” (Mot. 19). Yet, as before, in each of

   these cases it was undisputed the clinics were operating in violation of the HCCA and the PIP

   payments were improper. See First Care Sol., Inc., 232 F. Supp. 3d at 1261, 1268; Med. Serv. Ctr.

   of Fla., Inc., 103 F. Supp. 3d at 1353–55; B&A Diagnostic, Inc., 145 F. Supp. 3d. at 1164–65. 6

            Where, as here, substantial questions of fact remain as to whether the clinic operated

   unlawfully and retained a benefit by receiving PIP payments, summary judgment must be denied.

   See Performance Orthapaedics & Neurosurgery, LLC, 315 F. Supp. 3d at 1308 (denying summary

   judgment on unjust enrichment claim where issues of fact remained regarding whether the HCCA

   was violated and the insurer conferred a benefit).

                                               IV.   CONCLUSION

            For the foregoing reasons, it is

            ORDERED AND ADJUDGED that Plaintiffs’ Motion for Summary Judgment Against

   Defendant Beacon Healthcare Center, Inc. [ECF No. 91] is DENIED.

            DONE AND ORDERED in Miami, Florida, this 19th day of April, 2019.


                                                                _________________________________
                                                                CECILIA M. ALTONAGA
                                                                UNITED STATES DISTRICT JUDGE

   cc:      counsel of record

   6
      See State Farm Mut. Auto. Ins. Co. v. Filenger, No. 1:17-cv-21737, 2018 WL 7185261, at *6 (S.D. Fla.
    Dec. 19, 2018). In Filenger, the court granted summary judgment on the unjust enrichment claim where
    “[t]he undisputed statement of material facts, [p]laintiffs’ affidavit, and the attached business records”
    indicated the medical services were unlawfully rendered and the clinic violated the HCCA. Id. (alterations
    added). The court granted summary judgment because defendants “provided neither evidence nor
    argumentation to refute [p]laintiffs’ allegations and record evidence . . . .” Id. (alterations added).

                                                       18
